DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-15, 17-22, and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, US 2019/0064475.
In regard to claim 11, Kobayashi, US 2019/0064475, discloses a camera module comprising: 
a moving lens (see figure 1, element 11) including a first moving lens (see figure 1, element 22) movably arranged in an optical axis direction, and a second moving lens (see figure 1, element 24) arranged under the first moving lens (see para 26 and 29); 
a fixed lens (see figure 1, element 25) arranged under the moving lens (see para 30); 
a first driving unit (see figure 3, element 31) coupled to one side of the first moving lens to move the first moving lens in the optical axis direction (see para 32); 
a second driving unit (see figure 3, element 31) coupled to one side of the second moving lens to move the second moving lens in the optical axis direction (see para 45); 
a first sensing unit (see figure 2, element 33) disposed on the first driving unit (see para 41); 
a second sensing unit (see figure 5, element 54) disposed under the first driving unit (see para 48-51); 
a third sensing unit (see figure 2, element 33) disposed on the second driving unit (see para 45); and 
a fourth sensing unit disposed under the second driving unit (see figure 5, element 55 and para 48-51).
In regard to claim 13, Kobayashi, US 2019/0064475, discloses the camera module of claim 11, wherein the first driving unit includes a first guide rail (see figure 3, element 32a) extending along an optical axis direction and a first guide unit (see figure 3, element 40a) slidable along an outer circumferential surface of the first guide rail (see para 36-37 and 44), the second driving unit includes a second guide rail (see figure 3, element 32b) extending along the optical axis direction and a second guide unit (see figure 3, element 40a) slidable along an outer circumferential surface of the second guide rail (see para 36-37 and 44-45).
In regard to claim 14, Kobayashi, US 2019/0064475, discloses the camera module of claim 13, wherein upper and lower ends of the first guide rail and upper and lower ends of the second guide rail are respectively coupled to a fixing member (see figure 1).
In regard to claim 15, Kobayashi, US 2019/0064475, discloses the camera module of claim 13, wherein each of the first guide unit or the second guide unit includes a guide wheel in which a recess is formed to correspond to an outer circumferential surface of the first guide rail or the second guide rail (see figure 1, element 20 and para 29).
In regard to claim 17, Kobayashi, US 2019/0064475, discloses the camera module of claim 13, a first coupling member (see figure 2, element 41) is coupled to a second side of the first moving lens and guided along the second guide rail, and a second coupling member (see figure 2, element 41) is coupled to a second side of the second moving lens and guided along the first guide rail (see para 36-37 and 44).
In regard to claim 18, Kobayashi, US 2019/0064475, discloses the camera module of claim 11, wherein the first driving unit includes a first main body (see figure 3, element 30) in which the first moving lens is disposed inside, a first magnet (see figure 3, element 35) disposed on an outer surface of the first main body, and a first driving coil (see figure 3, element 34) disposed opposite to the first magnet (see para 33).
In regard to claim 19, Kobayashi, US 2019/0064475, discloses the camera module of claim 18, wherein the second driving unit includes a second main body (see figure 3, element 30) in which the second moving lens is disposed inside, a second magnet (see figure 3, element 35) disposed on an outer surface of the second main body, and a second driving coil (see figure 3, element 34) disposed opposite to the second magnet (see para 33).
In regard to claim 20, Kobayashi, US 2019/0064475, discloses the camera module of claim 19, comprising a yoke (see figure 3, element 36) disposed at an outside of the first driving coil and the second driving coil (see para 33).
In regard to claim 21, Kobayashi, US 2019/0064475, discloses the camera module of claim 19, wherein a stopper (see figure 2, element 16) is disposed on upper and lower portions of the first main body, and a protrusion is disposed on an inner surface of a fixing member facing the stopper (see para 47).
In regard to claim 22, Kobayashi, US 2019/0064475, discloses the camera module of claim 19, wherein a stopper (see figure 2, element 16) is disposed on upper and lower portions of the second main body, and a protrusion is disposed on an inner surface of a fixing member facing the stopper (see para 47).
In regard to claim 26, Kobayashi, US 2019/0064475, discloses a camera module comprising: 
a moving lens (see figure 1, element 11) including a first moving lens (see figure 1, element 22) movably arranged in an optical axis direction, and a second moving lens (see figure 1, element 24) arranged under the first moving lens (see para 26 and 29); 
a fixed lens (see figure 1, element 25) arranged under the moving lens (see para 30); 
a first driving unit (see figure 3, element 31) coupled to one side of the first moving lens to move the first moving lens in the optical axis direction (see para 32); 
a second driving unit (see figure 3, element 31) coupled to one side of the second moving lens (see para 45), 
wherein the first driving unit includes a first guide rail (see figure 3, element 32a) extending along an optical axis direction and a first guide unit (see figure 3, element 40a) slidable along an outer circumferential surface of the first guide rail (see para 36-37 and 44), the second driving unit includes a second guide rail (see figure 3, element 32b) extending along the optical axis direction and a second guide unit (see figure 3, element 40a) slidable along an outer circumferential surface of the second guide rail (see para 36-37 and 44-45), a first coupling member (see figure 2, element 41) is coupled to a second side of the first moving lens and guided along the second guide rail, and a second coupling member (see figure 2, element 41) is coupled to a second side of the second moving lens and guided along the first guide rail (see para 36-37 and 44).
In regard to claim 27, Kobayashi, US 2019/0064475, discloses the camera module of claim 26, wherein upper and lower ends of the first guide rail and upper and lower ends of the second guide rail are respectively coupled to a fixing member (see figure 1).
In regard to claim 28, Kobayashi, US 2019/0064475, discloses the camera module of claim 26, comprising a first sensing unit (see figure 2, element 33) disposed on the first driving unit (see para 41), a second sensing unit (see figure 5, element 54) disposed under the first driving unit (see para 48-51), a third sensing unit (see figure 2, element 33) disposed on the second driving unit (see para 45), and a fourth sensing unit disposed under the second driving unit (see figure 5, element 55 and para 48-51).
In regard to claim 29, Kobayashi, US 2019/0064475, discloses the camera module of claim 26, wherein the first driving unit includes a first main body (see figure 3, element 30) in which the first moving lens is disposed inside, a first magnet (see figure 3, element 35) disposed on an outer surface of the first main body, and a first driving coil (see figure 3, element 34) disposed opposite to the first magnet (see para 33), and wherein the second driving unit includes a second main body (see figure 3, element 30) in which the second moving lens is disposed inside, a second magnet (see figure 3, element 35) disposed on an outer surface of the second main body, and a second driving coil (see figure 3, element 34) disposed opposite to the second magnet (see para 33).
In regard to claim 30, Kobayashi, US 2019/0064475, discloses the camera module of claim 29, wherein a first stopper (see figure 2, element 16) is disposed on upper and lower portions of the first main body, and a first protrusion is disposed on an inner surface of a fixing member facing the first stopper (see para 47), a second stopper (see figure 2, element 16) is disposed on upper and lower portions of the second main body, and a second protrusion is disposed on an inner surface of a fixing member facing the second stopper (see para 47).

Allowable Subject Matter
Claims 12, 16, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0162562, discloses an imaging device with a plurality of driving units and sensors.  US 2021/0080682, discloses an imaging device with a plurality of sensors.  US 2021/0191234, discloses an imaging device with a fourth sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs